Title: From Thomas Jefferson to Thomas Walker Maury, 3 March 1826
From: Jefferson, Thomas
To: Maury, Thomas Walker


                        Dear Sir
                        
                            Monticello
                            Mar. 1. 26.
                        
                    In answer to your enquiries in behalf of my antient and highly esteemed friend and classmate James Maury I need only say that I was born Apr. 2. 1743. and that consequently, allowing for change of style, I shall be 83. y. old on the 13th of the ensuing month of April. I should not give you the trouble of saying this form me to my friend, but should do it for myself, were it not that  dislocns of both my wrists antient & recent  with the advance of years have so far disabled my hands as to make writing all but impracticable to me. in your kind office of intermediate between us I pray you to assure him that I  retain for him still all my schoolboy affections, and that his prosperity and happiness are very dear to me. my own health is  much broken and my faculties so much impaired by age as to prepare me to meet with welcome the hour which shall once more reassemble our ant. class with it’s venerable head, his father. for yourself be pleased to accept assurances of my great esteem & respect.